—Judgment, Supreme *226Court, New York County (William Wetzel, J.), rendered June 3, 2002, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the second degree, and sentencing him to a term of 2V3 to 7 years, unanimously reversed, on the law, the conviction vacated and the indictment dismissed.
As the People commendably concede, when defendant, who was not impersonating anyone, signed his own actual name to a screenplay written by someone else, the screenplay at issue was not a forgery under the Penal Law (see People v Levitan, 49 NY2d 87, 90 [1980]). Since the only crime of which defendant stands convicted is criminal possession of a forged instrument in the second degree, he is entitled to vacatur of his conviction and dismissal of the indictment. Concur — Andrias, J.P., Sullivan, Ellerin, Williams and Lerner, JJ.